Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10367761 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE

Claims 15-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to path optimization based on reducing dominating set membership to essential parent devices.

Applicant’s independent claim 15 recites, inter alia, a device, with a structure as defined in the specification (pages 7 – 10) including  cause to send a data path setup response frame, wherein the data path setup response frame comprises a second device capability attribute that includes the CST parameter; identify an availability window in the first capability attribute or the second capability attribute: establish a communication with the first device on a channel using the availability window: determine to wait at least for a duration specified by the CST parameter; and cause to send data to the first device over the second channel, within the availability window. and after waiting at least for the duration specified by the CST parameter.
Applicant’s independent claim 15 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.

Independent claim 22 and 29 are interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the Amendment / Request for Reconsideration support document filed on 01/26/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Haberman; Seth et al.	(US 8843990 B1) System and method for optimized channel switching in digital television broadcasting
	Abhishek; Abhishek et al. (US 20080031210 A1)	Wireless support for portable media player devices
	Kim; Hyun Sool et al.	(US 20070277214 A1)	Digital broadcast receiver and broadcast data display method for simultaneous display of multi-channel visual images
	Rudolf; Marian et al.	(US 20070104138 A1)	METHOD AND SYSTEM FOR PERFORMING PEER-TO-PEER COMMUNICATION BETWEEN STATIONS WITHIN A BASIC SERVICE SET
McFarland, William J.  et al.	(US 20040151137 A1)	Methods for implementing a dynamic frequency selection (DFS) feature for WLAN devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120. The examiner can normally be reached Monday and Thursday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413